Exhibit 10

CONSENT AND SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED

FINANCING AND SECURITY AGREEMENT

THIS CONSENT AND SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND
SECURITY AGREEMENT (this “Agreement”) is made as of the 23rd day of May, 2013,
by and among ARGAN, INC., a corporation organized and in good standing under the
laws of the State of Delaware (“Argan”), SOUTHERN MARYLAND CABLE, INC., a
corporation organized and in good standing under the laws of the State of
Delaware, GEMMA POWER, INC., a corporation organized and in good standing under
the laws of the State of Connecticut, GEMMA POWER SYSTEMS CALIFORNIA, INC., a
corporation organized and in good standing under the laws of the State of
California, GEMMA POWER SYSTEMS, LLC, a limited liability company organized and
in good standing under the laws of the state of Connecticut (“Gemma”), GEMMA
POWER HARTFORD, LLC, a limited liability company organized and in good standing
under the laws of the State of Connecticut, jointly and severally (each a
“Borrower”; and collectively, the “Borrowers”), and BANK OF AMERICA, N.A., a
national banking association, its successors and assigns (the “Lender”).

RECITALS

A. Borrowers, VITARICH LABORATORIES, INC., a corporation organized and in good
standing under the laws of the State of Delaware (“Vitarich”) and Lender are
parties to a Second Amended and Restated Financing and Security Agreement dated
as of December 11, 2006 (the same, as amended, modified, substituted, extended,
and renewed from time to time, the “Financing Agreement”). Pursuant to that
certain Consent and Release Agreement dated as of February 1, 2011, Lender
consented to the release of Vitarich, from any and all liability under each of
the Financing Documents. Lender has extended credit to Borrowers for the
purposes permitted in the Financing Agreement.

B. GEMMA RENEWABLE POWER, LLC, a Delaware limited liability company
(“Guarantor”), has guaranteed all of the Obligations of the Borrowers under the
Financing Agreement pursuant to that certain Guaranty of Payment Agreement dated
April 26, 2010, by Guarantor in favor of Lender, as amended, modified or
restated from time to time.

C. Guarantor has entered into that certain Engineering, Procurement and
Construction Agreement dated as of September 28, 2012, attached hereto as
Exhibit A (as amended, restated, supplemented or otherwise modified from time to
time, the “2013 EPC Contract”) with SOUTHERN SKY RENEWABLE ENERGY RAVENBROOK,
LLC, a Delaware limited liability company (“Southern Sky”). The 2013 EPC
Contract requires Argan to guaranty all payment and performance obligations of
Guarantor under the 2013 EPC Contract pursuant to the terms of that certain
Contractor Parent Guaranty attached hereto as Exhibit B (the “2013 EPC
Guaranty”).

D. In addition, Gemma has entered into that certain Joint Venture Agreement
dated as of May 9, 2013 attached hereto as Exhibit C (as amended, restated,
supplemented or otherwise modified from time to time, the “JV Agreement”) with
THE LANE CONSTRUCTION CORPORATION, a Connecticut corporation (“Lane
Construction”) for the purpose of performance of that certain project awarded to
Gemma on April 25, 2013 by Moxie Liberty LLC. The JV Agreement requires Argan to
guaranty all payment and performance obligations of Gemma under the JV Agreement
pursuant to the terms of that certain Guarantee attached hereto as Exhibit D
(the “JV Guaranty”; together with the 2013 EPC Guaranty, collectively, the
“Guarantees”).



--------------------------------------------------------------------------------

E. Borrowers have requested that the Lender (i) amend the Financing Agreement to
extend the Revolving Credit Expiration Date, (ii) consent to Gemma entering into
the JV Agreement with Lane Construction, (iii) consent to the Guarantees, and
(iv) make certain other revisions to the Financing Agreement as more fully set
forth herein.

F. Although Lender is under no obligation to do so, Lender is willing to
(i) amend the Financing Agreement to extend the Revolving Credit Expiration
Date, (ii) consent to Gemma entering into the JV Agreement with Lane
Construction, (iii) consent to the Guarantees, and (iv) amend certain provisions
of the Financing Agreement on the terms and conditions set forth in this
Agreement, subject to each Borrower’s compliance with the terms, covenants, and
conditions set forth in this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrowers and Lender
agree as follows:

1. Recitals. Borrowers and Lender agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.

2. Revolving Credit Expiration Date. The following term and its definition set
forth in Section 1.1 of the Financing Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:

“Revolving Credit Expiration Date” means May 31, 2015.

3. Consent.

(a) Subject to the terms of Section 13 below, the Lender hereby consents to
Gemma entering into the JV Agreement with Lane Construction and to making such
contributions pursuant to such JV Agreement as are required for Gemma to perform
its obligations thereunder, and the Lender hereby agrees that Gemma entering
into the JV Agreement with Lane Construction and the making of such
contributions (i) shall not, in and of itself, constitute an “Event of Default”
under Section 7.1 of the Financing Agreement, and (ii) will not violate the
prohibitions in Section 6.2.6 of the Financing Agreement

(b) Subject to the terms of Section 13 below, the Lender hereby consents to
Argan entering into each of the Guarantees, and agrees that the Guarantees
(i) shall not, in and of themselves, constitute an “Event of Default” under
Section 7.1 of the Financing Agreement, and (ii) will not violate the
prohibitions in Sections 6.2.5 and 6.2.6 of the Financing Agreement.

 

2



--------------------------------------------------------------------------------

(c) The Lender’s consent to Gemma entering into the JV Agreement and to the
Guarantees is effective for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any
Financing Document, or (b) otherwise prejudice any right or remedy which Lender
may now have or may have in the future under or in connection with any Financing
Document.

(d) Lender agrees that the contribution of the EPC Contract (as defined in the
JV Agreement) to the joint venture formed under the JV Agreement is made free
and clear of any lien in favor of Lender on the EPC Contract and the Lender
hereby releases any such lien.

4. Affirmative Covenants. The Borrowers: (a) will notify Lender of any actual or
threatened demand for payment under any of the Guarantees, and (b) will not
amend any material term of the 2013 EPC Contract or the JV Agreement or secure
Argan’s obligations under the Guarantees without prior written consent of the
Lender.

5. Renewal Fee. In consideration of the Lender’s agreement to extend the
Revolving Credit Facility and enter into this Agreement, the Borrowers agree to
pay to the Lender at the time of the execution and delivery of this Agreement, a
loan fee in the amount of Fifteen Thousand Dollars ($15,000) (the “Renewal
Fee”). The Renewal Fee is considered earned when paid and is not refundable.

6. Additional Events of Default. In addition to those Events of Default
specifically enumerated in the Financing Documents, the occurrence of any one or
more of the following shall immediately constitute an Event of Default and shall
entitle Lender to exercise all rights and remedies provided to the Lender under
the terms of any of the other Financing Documents as a result of the occurrence
of the same:

(a) the failure to comply with the terms of any covenant or agreement contained
herein;

(b) any representation or warranty made in this Agreement shall prove to be
false or misleading when made (or, if applicable, when reaffirmed) in any
material respect; and

(c) the occurrence of any demand for payment under the 2013 EPC Guaranty, JV
Guaranty, CSA Guaranty (as defined in that certain Consent among the Borrowers
and Lender dated January __ 2012), EPC Guaranty (as defined in that certain
Consent among the Borrowers and Lender dated November 21, 2011), the BOP
Guaranty (as defined in that certain Consent among the Borrowers and Lender
dated July 12, 2011), the Purchase Agreement (as defined in that certain Consent
among the Borrowers and Lender dated March 9, 2011), or the PG&E Guaranty (as
defined in that certain Consent among the Borrowers and Lender dated May 26,
2010) (each of the 2013 EPC Guaranty, JV Guaranty, CSA Guaranty, EPC Guaranty,
BOP Guaranty, Purchase Agreement and PG&E Guaranty are hereinafter referred to
collectively as “Third Party Guarantees”) for an aggregate amount for all such
Third Party Guarantees in any time in excess of Ten Million Dollars
($10,000,000) and which demand for payment is not at all times being diligently
contested by appropriate means by Borrower.

7. Subordination. The Borrowers hereby ratify and reaffirm Lender’s first
priority perfected Lien under the Financing Documents, and confirm that each of
the Guarantees, including the Third Party Guarantees, are unsecured.

 

3



--------------------------------------------------------------------------------

8. Limitation of Consent and Amendment.

(a) The consent and amendment set forth in Sections 2 and 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Financing Document, or
(b) otherwise prejudice any right or remedy which Lender may now have or may
have in the future under or in connection with any Financing Document.

(b) This Agreement shall be construed in connection with and as part of the
Financing Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Financing Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

9. Counterparts. This Agreement may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute but
one and the same instrument. Each Borrower agrees that Lender may rely on a
telecopy of any signature of any Borrower. The Lender agrees that the Borrowers
may rely on a telecopy of this Agreement executed by the Lender.

10. Representations. Each Borrower hereby represents and warrants that:

(a) Borrowers have the power and authority to execute and deliver this Agreement
and perform their respective obligations hereunder and have taken all necessary
and appropriate action to authorize the execution, delivery and performance of
this Agreement

(b) The Financing Agreement, as heretofore amended and as amended by this
Agreement, and each of the other Financing Documents remains in full force and
effect, and each constitutes the valid and legally binding obligation of each
Borrower, enforceable in accordance with its terms;

(c) Except for those representations and warranties which relate to a specific
date, all of Borrower’s representations and warranties contained in the
Financing Agreement and the other Financing Documents are true and correct on
and as of the date of each Borrower’s execution of this Agreement and the
Borrowers have performed or observed all of the terms, covenants, conditions and
obligations of the Financing Agreement and the other Financing Documents, which
are required to be performed or observed by any or all of them on or prior to
the date hereof;

(d) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Financing Agreement or the other Financing Documents which has not been waived
in writing by the Lender;

(e) The 2013 EPC Guaranty is unsecured. A true, complete and correct copy of the
2013 EPC Contract and the 2013 EPC Guaranty are attached hereto as Exhibit A and
Exhibit B, respectively; and

 

4



--------------------------------------------------------------------------------

(f) The JV Guaranty is unsecured. A true, complete and correct copy of the JV
Agreement and the JV Guaranty are attached hereto as Exhibit C and Exhibit D,
respectively.

11. Fees and Expenses. The Borrowers shall pay at the time this Agreement is
executed and delivered all fees, commissions, costs, charges, taxes and other
expenses incurred by the Lender and its counsel in connection with this
Agreement, including, but not limited to, the Renewal Fee and the reasonable
fees and expenses of the Lender’s counsel.

12. Financing Documents; Governing Law; Etc. This Agreement is one of the
Financing Documents defined in the Financing Agreement and shall be governed and
construed in accordance with the laws of the State of Maryland. The headings and
captions in this Agreement are for the convenience of the parties only and are
not a part of this Agreement.

13. Acknowledgments. The Borrowers acknowledge and warrant that the Lender has
acted in good faith and has conducted in a commercially reasonable manner its
relationships with the Borrowers in connection with this Agreement and generally
in connection with the Financing Documents and the Obligations, each Borrower
hereby waiving and releasing any claims to the contrary. Each Borrower hereby
issues, ratifies and confirms the representations, warranties and covenants
contained in the Financing Agreement, as amended hereby or other Financing
Documents. The Borrowers agree that this Agreement is not intended to and shall
not cause a novation with respect to any or all of the Obligations

In addition, each Borrower hereby agrees to the execution and delivery of this
Agreement and the terms and provisions, covenants or agreements contained in
this Agreement shall not in any manner release, impair, lessen, modify, waive or
otherwise limit the liability and obligations of each Borrower under the terms
of any of the Financing Documents, except as otherwise specifically set forth in
this Agreement.

14. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Lender of this Agreement by each party hereto, and
(b) Borrowers’ payment of Lender’s legal fees and expenses in connection with
this Agreement.

15. Modifications. This Agreement may not be supplemented, changed, waived,
discharged, terminated, modified or amended, except by written instrument
executed by the parties.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

  Borrowers: WITNESS/ATTEST:   ARGAN, INC.     By:        (Seal)      Rainer
Bosselmann        Chairman of the Board and President   WITNESS/ATTEST:  
SOUTHERN MARYLAND CABLE, INC     By:        (Seal)      Arthur Trudel       
Vice President and Treasurer   WITNESS/ATTEST:   GEMMA POWER, INC.     By:     
  (Seal)      Arthur Trudel        Chief Financial Officer   WITNESS/ATTEST:  
GEMMA POWER SYSTEMS CALIFORNIA, INC.     By:        (Seal)      Arthur Trudel  
     Chief Financial Officer   WITNESS/ATTEST:   GEMMA POWER SYSTEMS, LLC    
By:        (Seal)      Daniel Martin        Manager  



--------------------------------------------------------------------------------

WITNESS/ATTEST:   GEMMA POWER HARTFORD, LLC     By:        (Seal)      Daniel
Martin        Manager  



--------------------------------------------------------------------------------

  Lender: WITNESS:   BANK OF AMERICA, N.A.     By:        (Seal)      Michael J.
Radcliffe        Senior Vice President  



--------------------------------------------------------------------------------

AGREEMENT OF GUARANTOR

The undersigned is the “Guarantor” under a Guaranty of Payment Agreement, dated
April 26, 2010 (as amended, modified, substituted, extended and renewed from
time to time, the “Guaranty”), in favor of the Lender. In order to induce the
Lender to enter into the foregoing Agreement, the undersigned (a) consents to
the transactions contemplated by, and agreements made by the Borrowers under,
the foregoing Agreement, and (b) ratifies, confirms and reissues the terms,
conditions, promises, covenants, grants, assignments, security agreements,
agreements, representations, warranties and provisions contained in the
Guaranty.

WITNESS signature and seal of the undersigned as of the date of the Agreement.

 

WITNESS/ATTEST:   GEMMA RENEWABLE POWER, LLC     By:        (SEAL)      Arthur
Trudel        Chief Financial Officer  



--------------------------------------------------------------------------------

Exhibit A

2013 EPC CONTRACT



--------------------------------------------------------------------------------

Exhibit B

2013 EPC GUARANTY



--------------------------------------------------------------------------------

Exhibit C

JV AGREEMENT



--------------------------------------------------------------------------------

Exhibit D

JV GUARANTY